Citation Nr: 1212801	
Decision Date: 04/09/12    Archive Date: 04/19/12	

DOCKET NO.  08-16 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Roanoke, Virginia, that denied entitlement to the benefits sought.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board in July 2010.  However, in a letter dated in March 2010, he stated that he would not be able to travel to Washington.  His accredited representative has made a presentation in his behalf.

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to his claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of apparent lay observation.  Id. at 83.  The threshold level for finding whether the evidence indicates a link between the current disability and service is low.  Id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran has alleged having a hand grenade go off near his ears while in service and having had worsening hearing loss and ringing in the ears ever since that time.  He has submitted statements from various relatives to the combined effect that he has had hearing difficulties and ringing in the ears since service.  The Veteran has indicated that since the time of discharge from service he has worked in heating and air conditioning insulation and has not experienced significant noise exposure.  

Review of the service treatment records, which must be converted from ISO to ANSI reveal the following readings when converted:  

March 1965 examination

                    250         500        1000      2000     3000      4000      6000
Right            n/a          10           5            5            5             0            5
Left              n/a          10           5           15          10           15          20

July 1967 separation examination:

                    250         500        1000      2000     3000      4000      6000
Right            30           30           25           25         n/a         20          n/a
Left              30           30           25           25         n/a         25          n/a

The Veteran has also indicated that he received treatment and evaluation for his hearing difficulties at a VA facility in 1968.  The claims file has a form indicting an inquiry as to service and service connection dated in 1980, suggesting he may have been seen at Mountain Home then.  However, the claims file contains a memorandum dated in October 2009 indicating that medical records from the Johnson City VA Medical Center in January 1968 are not available for review.  What was retrieved was one page of medical records from the VA medical facility in Mountain Home, Tennessee, dated in May 2001, a time many years following his service discharge.  It is not clear whether an archival search was made, or otherwise the facility has not indicated why those records are not available.  In May 2001, the Veteran indicated that he had problems with his ears, but he did not elaborate.  In May 2007, the Veteran stated that all his treatment records were located at the VA Medical Center in Salem, Virginia.  

Finally, while some audiometric studies appear to have been conducted by the VA, the record before the Board does not appear to contain the findings of the audiometic studies.  Thus, it is not possible for the Board to ascertain whether a hearing loss disability for VA purposes exists.

In view of the foregoing, the Board believes that further action is in order and the case is REMANDED for the following:

1.  The VA Medical Center, Salem, Virginia, should be contacted and asked to provide all records in its possession relating to treatment and evaluation of the Veteran for complaints regarding hearing loss and tinnitus.  In addition Mountain Home VAMC should be contacted to provide all records since 1968, or at least since 1980.  If records have been archived, a search should be made.  If there are any administrative records showing the appellant was treated there for some pathology, that should be noted.  If, after a search is made, if no records are found, the medical facility should certify that they are unavailable, and detail the attempts made to obtain the records.  In addition, all audiometric studies that have been conducted should be obtained and associated with the claims folder.

2.  The Veteran should be asked to provide a statement as to medical treatment he sought for his hearing difficulties over the years since service discharge from both VA and non-VA sources.  If he does identify any private health care providers, after providing the necessary authorization, the sources should be contacted and asked to provide records regarding treatment and evaluation of the Veteran.  If no such records are available, the Veteran must be so informed and told of the efforts to obtain the records.

3.  Following completion of the above development, VA should afford the Veteran an examination with an appropriate examiner to determine the etiology of any current hearing loss disability and/or tinnitus.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus had onset during the Veteran's active service.  In providing the opinion, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  It should be noted whether the shifts noted on the two service examinations are of any significance.  It should also be opined, if possible, if the type of hearing loss found is consistent with acoustic trauma or is more likely due to advancing age, infection, or some other cause.  If the examiner cannot provide an opinion without resort to speculation, he or she should explain why.

4.  The Veteran should be notified that it is his responsibility to report for the scheduled examination.  38 C.F.R. § 3.655.  If the Veteran does not report for the aforementioned examination, documentation showing notice of the examination was sent to the last known address of record should be provided, and indication should be made as to whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claim should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  They should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


